DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 16/533,955 on April 6, 2021. Please note: Claims 1, 6, 8 and 19 have been amended, claims 5, 7, 11, 12 and 17 have been cancelled, and claim 21 has been newly added. Claims 1-4, 6, 8-10 and 13-16 and 18-21 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 6, 8-10, 13-16, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20150077383 A1; Cited in the PTO-892 dated 12/18/2020), hereinafter Kang, in view of Huh et al. (US 20150220191 A1), hereinafter Huh, and in further view of Kim et al. (US 20160202831 A1), hereinafter Kim, and in further view of Yashiro et al. (US 20150054803 A1), hereinafter Yashiro.

Regarding Claim 1, Kang teaches:
	A touch panel (FIG. 1: 124) comprising:
(204/1104) arranged in a first direction (See FIGS. 2 and 11: sense lines 204/1104 arranged in a first (vertical) direction), the first touch electrode patterns comprising a plurality of first touch units (210) (See FIG. 2: sense line sections 210 and corresponding sense line sections shown in FIG. 11), and a connection unit (212) connecting two adjacent first touch units (See FIG. 2: bridge 212 connecting two adjacent touch units 210 and corresponding bridge shown in FIG. 11);
	a plurality of second touch electrode patterns (202/1102) arranged along a second direction and intersectedly insulated from the first touch electrode patterns direction (See FIGS. 2 and 11: drive lines 202/1102 arranged along a second (horizontal) direction and intersectedly insulated from the first touch electrode patterns 204/1104; See also paragraph [0033], disclosing how they patterns are insulated from each other), the second touch electrode patterns comprising a plurality of independent second touch units (See FIG. 11: drive lines 1102 include a plurality of independent second touch units (see the left and right units of 1102 shown in FIG. 11B/11C)), and at least one bridge structure connecting two adjacent second touch units (See FIG. 11: the bridges connecting the left and right units of 1102 correspond to at least one bridge structure connecting two adjacent second touch units); wherein:
	the at least one bridge structure is provided with two bridge units, one bridge unit of the two bridge units comprises at least two metal bridges (See annotated FIG. 11C below: see the two labeled bridge units, including one bridge unit of the two bridge units comprising at least two metal bridges); wherein the metal bridges of the one bridge unit are respectively lapped on the two adjacent second touch units (See annotated FIG. 11C below: the metal bridges of the one bridge unit are respectively lapped on the two adjacent second touch units);
	the other bridge unit of the two bridge units only comprises one metal bridge, and two ends of the metal bridge of the other bridge unit are respectively lapped on the two adjacent second touch units (See annotated FIG. 11C below: see the two labeled bridge units, including the other bridge unit of the two bridge units only comprising one metal bridge, and two ends of the metal bridge of the other bridge unit are respectively lapped on the two adjacent second touch units),

    PNG
    media_image1.png
    632
    472
    media_image1.png
    Greyscale

	wherein two adjacent second touch units corresponding to any of the metal bridges respectively have a concave structure at a spaced channel of the two adjacent second touch units forming at least one notch portion on the two adjacent second touch units (See annotated FIG. 11C below: two adjacent second touch units corresponding to any of the metal bridges respectively have a concave structure at a spaced channel of the two adjacent second touch units forming at least one notch portion on the two adjacent second touch units (see the portions within the boxes in the annotated figure)), 
(See annotated FIG. 11C below: the connecting unit for the first touch electrode patterns (the bridge for the sense line 1104) has a convex structure matched with the at least one notch portion of the concave structure for the second touch electrode patterns), 
	wherein the one metal bridge of the other bridge unit is arranged along a preset direction, and an angle between the preset direction and the second direction is 0° (See annotated FIG. 11C above: the one metal bridge of the other bridge unit is arranged along a preset direction, and an angle between the preset direction and the second direction (the horizontal direction) is 0°).

    PNG
    media_image2.png
    632
    472
    media_image2.png
    Greyscale

	Kang does not explicitly teach (See elements emphasized in italics):
	one bridge unit of the two bridge units comprises a connecting portion connecting the at least two metal bridges,
	wherein an angle between the preset direction and the second direction is greater than 0° and less than 90°,
	wherein in the at least one bridge structure, at least one of the metal bridges has a hollow pattern, 
	wherein the hollow pattern of the at least one metal bridge is an elongated hollow pattern and extends along the second direction, 
	wherein the hollow pattern of the at least one metal bridge comprises two elongated hollow patterns which extend along the second direction.
However, in the same field of endeavor, touch sensors (Huh, paragraph [0003]), Huh teaches:
	one bridge unit comprises a connecting portion (413b) connecting at least two metal bridges (413a) (See FIG. 4: 413b connects two metal bridges 413a that are connected to two adjacent second touch units 410); wherein the metal bridges of the one bridge unit are respectively lapped on two adjacent second touch units (See FIG. 4: 413a are respectively lapped on two adjacent second touch units 410).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch panel (as taught by Kang) so the one bridge unit includes the claimed structures (including 413 in FIG. 4, as taught by Huh). Doing so would have improved contact resistance by reducing a length of the bridges connecting the adjacent second touch units (See Huh, paragraph [0009]).
	Kang in view of Huh does not explicitly teach (See elements emphasized in italics):
	wherein an angle between the preset direction and the second direction is greater than 0° and less than 90°,
	wherein in the at least one bridge structure, at least one of the metal bridges has a hollow pattern, 
	wherein the hollow pattern of the at least one metal bridge is an elongated hollow pattern and extends along the second direction, 
	wherein the hollow pattern of the at least one metal bridge comprises two elongated hollow patterns which extend along the second direction.
However, in the same field of endeavor, touch panels (Kim, paragraph [0003]), Kim teaches:
	one metal bridge (BR) is arranged along a preset direction (See FIG. 5: BR arranged along a preset direction), and an angle between the preset direction and a second direction (See FIG. 5: second direction) is greater than 0° and less than 90° (See paragraph [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch panel (as taught by Kang in view of Huh) so an angle between the preset direction and the second direction is greater than 0° and less than 90° (as taught by Kim). Doing so would suppress damage from stress to the bridge (See Kim, paragraph [0076]).
Kang in view of Huh, and in further view of Kim does not explicitly teach:
wherein in the at least one bridge structure, at least one of the metal bridges has a hollow pattern, 

wherein the hollow pattern of the at least one metal bridge comprises two elongated hollow patterns which extend along the second direction.
However, in the same field of endeavor, touch panels (Yashiro, paragraph [0001]), Yashiro teaches:
wherein in at least one bridge structure, at least one of metal bridge has a hollow pattern (See FIGS. 6 and 7: 155 has a hollow pattern), 
wherein the hollow pattern of the at least one metal bridge is an elongated hollow pattern and extends along a second direction (See FIGS. 6 and 7: the hollow pattern of the at least one metal bridge 155 is an elongated hollow pattern and extends along a second direction (y-direction)),  
wherein the hollow pattern of the at least one metal bridge comprises two elongated hollow patterns which extend along the second direction (See FIGS. 6 and 7: the hollow pattern of the at least one metal bridge 155 comprises two elongated hollow patterns which extend along the second direction (y-direction); See paragraph [0122])).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch panel (as taught by Kang in view of Huh, and in further view of Kim) so that, in the at least one bridge structure, at least one of the metal bridges has a hollow pattern as claimed (as taught by Yashiro). Doing so would simplify processing by allowing the metal bridges to be formed by a same mesh as the touch electrodes (See Yashiro, paragraph [0107]).

Regarding Claim 3, Kang in view of Huh, in further view of Kim, and in further view of Yashiro teaches all of the elements of the claimed invention, as stated above. Furthermore, Kang in view of Huh, in further view of Kim, and in further view of Yashiro teaches:
	The touch panel according to claim 1, wherein the connecting portion and the first touch electrode patterns have an insulating layer provided therebetween (See Huh, FIG. 5: the connecting portion 413b and the first touch electrode patterns 420 and 423 have an insulating layer 432 provided therebetween; Therefore, Kang as modified by Huh, as discussed above, teaches the claim limitations).
	In addition, the same motivation is used as the rejection for claim 1.

Regarding Claim 4, Kang in view of Huh, in further view of Kim, and in further view of Yashiro teaches all of the elements of the claimed invention, as stated above. Furthermore, Kang in view of Huh, in further view of Kim, and in further view of Yashiro teaches:
	The touch panel according to claim 1, wherein the first touch electrode patterns are provided with a hollow region, and the connecting portion is insulatively embedded in the hollow region (See Huh, FIG. 4: the first touch electrode patterns 420 and 423 are provided with a hollow region, and the connecting portion 413b is insulatively embedded in the hollow region; See Huh, paragraph [0055], last six lines; Therefore, Kang as modified by Huh, as discussed above, teaches the claim limitations).
	In addition, the same motivation is used as the rejection for claim 1.
	
Regarding Claim 6, Kang in view of Huh, in further view of Kim, and in further view of Yashiro teaches all of the elements of the claimed invention, as stated above. Furthermore, Kang in view of Huh, in further view of Kim, and in further view of Yashiro teaches:
	The touch panel according to claim 1, wherein the hollow pattern of the metal bridges of the two bridge units is rectangular or circular (See Yashiro, FIG. 6: the hollow pattern of the metal bridge 155 is rectangular or circular).
	In addition, the same motivation is used as the rejection for claim 1 for including the grid-shape metal bridge taught by Yashiro as the metal bridges of the two bridge units taught by Kang in view of Huh, in further view of Kim.

Regarding Claim 8, Kang in view of Huh, in further view of Kim, and in further view of Yashiro teaches all of the elements of the claimed invention, as stated above. Furthermore Kang in view of Huh, in further view of Kim, and in further view of Yashiro teaches:
	The touch panel according to claim 1, wherein there are further a plurality of the hollow patterns arranged along an arranging direction perpendicular to the second direction (See Yashiro, FIG. 6: there are further a plurality of the hollow patterns arranged along an arranging direction (x-direction) perpendicular to the second direction).


Regarding Claim 9, Kang in view of Huh, in further view of Kim, and in further view of Yashiro teaches all of the elements of the claimed invention, as stated above. Furthermore, Kang in view of Huh, in further view of Kim, and in further view of Yashiro teaches:
	The touch panel according to claim 8, wherein the hollow pattern comprises two rectangular patterns (See Yashiro, FIG. 6: the hollow pattern comprises two rectangular patterns).

Regarding Claim 10, Kang in view of Huh, in further view of Kim, and in further view of Yashiro teaches all of the elements of the claimed invention, as stated above. Furthermore, Kang in view of Huh, in further view of Kim, and in further view of Yashiro teaches:
	The touch panel according to claim 1, wherein the metal bridges of the two bridge units are grid-shaped metal bridges (See Yashiro, FIG. 6: the metal bridge 155 is a grid-shaped metal bridge).
	In addition, the same motivation is used as the rejection for claim 1 for including the grid-shape metal bridge taught by Yashiro as the metal bridges of the two bridge units taught by Kang in view of Huh, in further view of Kim.

Regarding Claim 13, Kang in view of Huh, in further view of Kim, and in further view of Yashiro teaches all of the elements of the claimed invention, as stated above. Furthermore, Kang in view of Huh, in further view of Kim, and in further view of Yashiro teaches:
	The touch panel according to claim 1, wherein a plurality of the bridge structures are arranged between the two adjacent second touch units (As discussed above with regard to claim 1, Kang was modified so that the bridge structure includes 413 in FIG. 4 of Huh; As shown in FIG. 4 of Huh, a plurality of bridge structures 413 are arranged between the two adjacent second touch units 410; Furthermore, the bridges in FIG. 11C of Kang may be interpreted as being part of different bridge structures; Therefore, Kang as modified by Huh, as discussed above, teaches the claim limitations).
	In addition, the same motivation is used as the rejection for claim 1.

Claim 14, Kang in view of Huh, in further view of Kim, and in further view of Yashiro teaches all of the elements of the claimed invention, as stated above. Furthermore, Kang in view of Huh, in further view of Kim, and in further view of Yashiro teaches:
	The touch panel according to claim 13, wherein two bridge structures are arranged between the two adjacent second touch units (As discussed above with regard to claim 1, Kang was modified so that the bridge structure includes 413 in FIG. 4 of Huh; As shown in FIG. 4 of Huh, two bridge structures 413 are arranged between the two adjacent second touch units 410; Furthermore, the bridges in FIG. 11C of Kang may be interpreted as being part of different bridge structures), and the two bridge structures are symmetrical with respect to a center (See FIG. 11C of Kang: the bridges are arranged symmetrically with respect to a center of the second touch units 1102; See FIG. 4 of Huh: the bridge structures 413 are arranged symmetrically with respect to a center of the second touch units 410; Therefore, Kang as modified by Huh, as discussed above, teaches the claim limitations).
	In addition, the same motivation is used as the rejection for claim 1.

Regarding Claim 15, Kang in view of Huh, in further view of Kim, and in further view of Yashiro teaches all of the elements of the claimed invention, as stated above. Furthermore, Kang teaches:
	The touch panel according to claim 1, wherein at least one of the metal bridges connects the two adjacent second touch units with a shortest distance (See FIG. 11C: any of the bridges connects the two adjacent second touch units 1102 with a shortest distance).

Regarding Claim 16, Kang in view of Huh, in further view of Kim, and in further view of Yashiro teaches all of the elements of the claimed invention, as stated above. Furthermore, Kang teaches:
	The touch panel according to claim 1, wherein the concave structure is triangular or rectangular or trapezoidal or semi-circular (See FIG. 11C: the concave structure is triangular).

Regarding Claim 18, Kang in view of Huh, in further view of Kim, and in further view of Yashiro teaches all of the elements of the claimed invention, as stated above. Furthermore, Kang teaches:
(See FIG. 1: touch screen 118 comprising 124).

Regarding Claim 20, Kang in view of Huh, in further view of Kim, and in further view of Yashiro teaches all of the elements of the claimed invention, as stated above. Furthermore, Kang teaches:
	The touch panel according to claim 1, wherein the two bridge units are arranged along directions avoiding the at least one notch portion of the concave structure and the convex structure matching with the at least one notch portion (See annotated FIG. 11C below: the two bridge units are arranged along directions avoiding the at least one notch portion of the concave structure and the convex structure matching with the at least one notch portion).



    PNG
    media_image2.png
    632
    472
    media_image2.png
    Greyscale

Regarding Claim 21, Kang in view of Huh, in further view of Kim, and in further view of Yashiro teaches all of the elements of the claimed invention, as stated above. Furthermore, Yashiro teaches:
	The touch panel according to claim 1, wherein the two elongated hollow patterns divide the at least one metal bridge into upper, middle and lower channels for transmitting touch signals (See FIG. 6: the two elongated hollow patterns divide the at least one metal bridge 155 into upper, middle and lower channels for transmitting touch signals; See paragraph [0123]).
	In addition, the same motivation is used as the rejection for claim 1.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Huh, in further view of Kim, and in further view of Yashiro as applied to claim 1 above, and further in view of Kim et al. (US 20130285939 A1), hereinafter Kim-2.

Regarding Claim 2, Kang in view of Huh, and in further view of Kim does not explicitly teach:
	The touch panel according to claim 1, wherein the connecting portion insulatively overlaps with the first touch electrode patterns.
However, in the same field of endeavor, touch screen panels (Kim-2, paragraph [0002]), Kim-2 teaches:
	A connecting portion (254 and 258) insulatively overlaps with first touch electrode patterns (240) (See FIGS. 2 and 3: the connecting portion includes 258, which insulatively overlaps with 242, included in 240).
Kang in view of Huh, and in further view of Kim contained a device which differed from the claimed device by the substitution of the connecting portion does not explicitly insulatively overlap with the first touch electrode patterns. Kim-2 teaches the substituted element of a connecting portion that insulatively overlaps with first touch electrode patterns. Their functions were known in the art to form connections between bridges (See Huh, FIG. 4: 413b forms a connection between bridges 413a;See Kim, FIG. 2: 254 and 258 form a connection between bridges 256). The structure of the connecting portion taught by Kang in view of Huh, and in further view of Kim could have been substituted with the claimed structure of the connecting portion, as taught by Kim-2 and the results would have been predictable and resulted in forming connections between the bridges using a connecting portion that insulatively overlaps with the first touch electrode patterns.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Huh, in further view of Kim et al. (US 20120081334 A1), hereinafter Kim-3, in further view of Kim, and in further view of Yashiro.

Regarding Claim 19, Kang teaches:
	A touch panel (FIG. 1: 124) comprising:
(204/1104) arranged in a first direction (See FIGS. 2 and 11: sense lines 204/1104 arranged in a first (vertical) direction), the first touch electrode patterns comprising a plurality of first touch units (210) (See FIG. 2: sense line sections 210 and corresponding sense line sections shown in FIG. 11), and a connection unit (212) connecting two adjacent first touch units (See FIG. 2: bridge 212 connecting two adjacent touch units 210 and corresponding bridge shown in FIG. 11);
	a plurality of second touch electrode patterns (202/1102) arranged along a second direction and intersectedly insulated from the first touch electrode patterns direction (See FIGS. 2 and 11: drive lines 202/1102 arranged along a second (horizontal) direction and intersectedly insulated from the first touch electrode patterns 204/1104; See also paragraph [0033], disclosing how they patterns are insulated from each other), the second touch electrode patterns comprising a plurality of independent second touch units (See FIG. 11: drive lines 1102 include a plurality of independent second touch units (see the left and right units of 1102 shown in FIG. 11B/11C)), and at least one bridge structure connecting two adjacent second touch units (See FIG. 11: the bridges connecting the left and right units of 1102 correspond to at least one bridge structure connecting two adjacent second touch units); wherein:
	the at least one bridge structure is provided with two bridge units, one bridge unit of the two bridge units comprises at least two metal bridges (See annotated FIG. 11C below: see the two labeled bridge units, including one bridge unit of the two bridge units comprising at least two metal bridges); wherein the metal bridges of the one bridge unit are respectively lapped on the two adjacent second touch units (See annotated FIG. 11C below: the metal bridges of the one bridge unit are respectively lapped on the two adjacent second touch units);
	the other bridge unit of the two bridge units only comprises one metal bridge, and two ends of the metal bridge of the other bridge unit are respectively lapped on the two adjacent second touch units (See annotated FIG. 11C below: see the two labeled bridge units, including the other bridge unit of the two bridge units only comprising one metal bridge, and two ends of the metal bridge of the other bridge unit are respectively lapped on the two adjacent second touch units),

    PNG
    media_image1.png
    632
    472
    media_image1.png
    Greyscale

	wherein two adjacent second touch units corresponding to any of the metal bridges respectively have a concave structure at a spaced channel of the two adjacent second touch units forming at least one notch portion on the two adjacent second touch units (See annotated FIG. 11C below: two adjacent second touch units corresponding to any of the metal bridges respectively have a concave structure at a spaced channel of the two adjacent second touch units forming at least one notch portion on the two adjacent second touch units (see the portions within the boxes in the annotated figure)), 
(See annotated FIG. 11C below: the connecting unit for the first touch electrode patterns (the bridge for the sense line 1104) has a convex structure matched with the at least one notch portion of the concave structure for the second touch electrode patterns), 
	wherein the one metal bridge of the other bridge unit is arranged along a preset direction, and an angle between the preset direction and the second direction is 0° (See annotated FIG. 11C above: the one metal bridge of the other bridge unit is arranged along a preset direction, and an angle between the preset direction and the second direction (the horizontal direction) is 0°).

    PNG
    media_image2.png
    632
    472
    media_image2.png
    Greyscale

	Kang does not explicitly teach (See elements emphasized in italics):
	one bridge unit of the two bridge units comprises a connecting portion connecting the at least two metal bridges,
	wherein the two bridge units further comprise a contact portion formed at two ends of at least one of the metal bridges for contacting and connecting to the second touch unit or the connecting portion, a width of the contact portion in a direction perpendicular to an extension direction of the bridge unit is larger than a width of the metal bridge,
greater than 0° and less than 90°,
	wherein in the at least one bridge structure, at least one of the metal bridges has a hollow pattern, 
	wherein the hollow pattern of the at least one metal bridge is an elongated hollow pattern and extends along the second direction, 
	wherein the hollow pattern of the at least one metal bridge comprises two elongated hollow patterns which extend along the second direction.
However, in the same field of endeavor, touch sensors (Huh, paragraph [0003]), Huh teaches:
	one bridge unit comprises a connecting portion (413b) connecting at least two metal bridges (413a) (See FIG. 4: 413b connects two metal bridges 413a that are connected to two adjacent second touch units 410); wherein the metal bridges of the one bridge unit are respectively lapped on two adjacent second touch units (See FIG. 4: 413a are respectively lapped on two adjacent second touch units 410).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch panel (as taught by Kang) so the one bridge unit includes the claimed structures (including 413 in FIG. 4, as taught by Huh). Doing so would have improved contact resistance by reducing a length of the bridges connecting the adjacent second touch units (See Huh, paragraph [0009]).
	Kang in view of Huh does not explicitly teach (See elements emphasized in italics):
	wherein the two bridge units further comprise a contact portion formed at two ends of at least one of the metal bridges for contacting and connecting to the second touch unit or the connecting portion, a width of the contact portion in a direction perpendicular to an extension direction of the bridge unit is larger than a width of the metal bridge,
	wherein an angle between the preset direction and the second direction is greater than 0° and less than 90°,
	wherein in the at least one bridge structure, at least one of the metal bridges has a hollow pattern, 
	wherein the hollow pattern of the at least one metal bridge is an elongated hollow pattern and extends along the second direction, 
	wherein the hollow pattern of the at least one metal bridge comprises two elongated hollow patterns which extend along the second direction.
However, in the same field of endeavor, touch screen panels (Kim-3, paragraph [0003]), Kim-3 teaches:
(220b, 220c) formed at two ends of at least one metal bridge (220a) for contacting and connecting to a second touch unit (241) (See FIG. 6) (See paragraph [0060], lines 1-5), a width (W2, W3) of the contact portion in a direction perpendicular to an extension direction of a bridge unit is larger than a width (W1) of the metal bridge (See FIG. 6; See paragraph 60, lines 5-14).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch panel (as taught by Kang in view of Huh) by including the claimed contact portion at two ends of at least one of the metal bridges for making the claimed connections (as taught by Kim-3). Doing so would have reduced electrostatic capacity between overlapping connecting structures (See Kim-3, paragraph [0062])).
	Kang in view of Huh and in further view of Kim-3 does not explicitly teach (See elements emphasized in italics):
	wherein an angle between the preset direction and the second direction is greater than 0° and less than 90°,
	wherein in the at least one bridge structure, at least one of the metal bridges has a hollow pattern, 
	wherein the hollow pattern of the at least one metal bridge is an elongated hollow pattern and extends along the second direction, 
	wherein the hollow pattern of the at least one metal bridge comprises two elongated hollow patterns which extend along the second direction.
	However, in the same field of endeavor, touch panels (Kim, paragraph [0003]), Kim teaches:
	one metal bridge (BR) is arranged along a preset direction (See FIG. 5: BR arranged along a preset direction), and an angle between the preset direction and a second direction (See FIG. 5: second direction) is greater than 0° and less than 90° (See paragraph [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch panel (as taught by Kang in view of Huh and in further view of Kim-3) so an angle between the preset direction and the second direction is greater than 0° and less than 90° (as taught by Kim). Doing so would suppress damage from stress to the bridge (See Kim, paragraph [0076]).
However, in the same field of endeavor, touch panels (Yashiro, paragraph [0001]), Yashiro teaches:
wherein in at least one bridge structure, at least one of metal bridge has a hollow pattern (See FIGS. 6 and 7: 155 has a hollow pattern), 
(See FIGS. 6 and 7: the hollow pattern of the at least one metal bridge 155 is an elongated hollow pattern and extends along a second direction (y-direction)),  
wherein the hollow pattern of the at least one metal bridge comprises two elongated hollow patterns which extend along the second direction (See FIGS. 6 and 7: the hollow pattern of the at least one metal bridge 155 comprises two elongated hollow patterns which extend along the second direction (y-direction); See paragraph [0122])).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch panel (as taught by Kang in view of Huh, and in further view of Kim) so that, in the at least one bridge structure, at least one of the metal bridges has a hollow pattern as claimed (as taught by Yashiro). Doing so would simplify processing by allowing the metal bridges to be formed by a same mesh as the touch electrodes (See Yashiro, paragraph [0107]).

Response to Arguments
Applicant's arguments filed 04/06/2021 have been fully considered but they are moot on the grounds of new rejections.
Applicant argues (Remarks, pages 10-11) that cited references do not teach the amended limitations of the independent claims, and the limitations of the new claim 21. These arguments are moot on the grounds of new rejections. Specifically, Yashiro has been introduced to teach the amended limitations such that the limitations of the independent claims and the limitations of new claim 21 are rendered obvious by the teachings of Yashiro in combination with the base combination of references.
For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Zhang; Guiyu (US-20190243486-A1): pertinent to applicant's disclosure for its teaching of bridges with a hollow structure (See FIG. 2B).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.